      Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 1 of 13
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              September 08, 2020
                          UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         § CRIMINAL ACTION NO. 2:17-CR-390-1
                                            §
DAVID KEITH WILLS                           §

                   ORDER DENYING MOTION FOR NEW TRIAL

         Defendant David Keith Wills was convicted by a jury on seventeen counts: one

count of conspiracy to commit sex trafficking of a child; seven counts of sex trafficking

of a child; eight counts of coercion and enticement of a minor; and one count of

conspiracy to commit obstruction of justice. D.E. 582. Before the Court is his second

corrected motion for new trial. D.E. 617, 618. The Government filed two responses, one

addressing issues related to Defendant’s attorney-client privilege and one addressing the

remainder of Defendant’s arguments. D.E. 635, 637. Defendant replied, the Government

filed a sur-reply, and Defendant filed a traverse.     D.E. 673, 685, 743.      Relatedly,

Defendant requested an evidentiary hearing on his motion. D.E. 700. The Government

responded and Defendant replied. D.E. 721, 749.

         For the following reasons, Defendant’s request for an evidentiary hearing is

DENIED. D.E. 700. His motion for a new trial is also DENIED. D.E. 618.

                                  LEGAL STANDARD

         Motions for new trial are “entrusted to the sound discretion of the judge,” but

should be granted “only with great caution.” United States v. O’Keefe, 128 F.3d 885, 898

(5th Cir. 1997) (citations omitted). They are “warranted only where there would be a
1 / 13
        Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 2 of 13




miscarriage of justice or where the evidence preponderates heavily against the verdict.”

Id. at 898 (citations and quotations omitted). In considering whether to grant a new trial,

courts may rely on their own evaluation of witnesses and the evidence. Id. But they

must not “usurp the jury’s function.” United States v. Tarango, 396 F.3d 666, 672 (5th

Cir. 2005).

                                                   DISCUSSION

I.         Previously Raised Arguments

           In his motion for new trial, Defendant makes ten arguments that he made in prior

motions1 and that the Court already rejected.2 The Court is unpersuaded by Defendant’s


1
    These are the issues that Defendant numbered III, VIII, and IX through XVI in his motion for new trial:
                    III.     The government’s invasion of Wills relationship with his
                             attorney by obtaining his communications with counsel and
                             using them in the investigation and prosecution of the case
                             was error.
                    ...
                    VIII.    The Court erred when it failed to give a spoliation instruction.
                    IX.      Destruction of evidence violated the defendant’s right to Due
                             Process.
                    X.       The circumstances surrounding the deletion of the Losoya
                             Phone Dump nevertheless merit giving the requested
                             instruction.
                    XI.      The Court erred in denying certain Jury Instructions.
                    XII.     The District Court Should Have Excluded the Government’s
                             Expert on Historical Cell Site Analysis Under Daubert.
                    XIII.    The Charges of which Mr. Wills was convicted for violating
                             18 U.S.C. §§1594(c), 1591(a)(1), (b)(1) & (c) & (2), 2422 (b)
                             & (2) are infirm.
                    XIV.     Motion to reverse convictions on charges for vagueness.
                    XV.      The Court admitted electronic evidence obtained through two
                             statutorily and constitutionally defective Texas warrants, faxed
                             to non-governmental actors, and executed on California and
                             New Jersey data centers.
                    XVI.     Not separate but joint investigation in violation of the Double
                             Jeopardy Clause.
2 / 13
      Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 3 of 13




attempts to bolster his old arguments. The arguments do not justify or weigh in favor of a

new trial and they will not be further addressed.

II.      Compulsory Process

         Defendant argues that the Government violated his rights under the Fifth and Sixth

Amendments because former Assistant United States Attorney Hugo Martinez threatened

John Aquilino, a potential defense witness, with perjury charges and thereby prevented

Aquilino from testifying on Defendant’s behalf. See D.E. 604, p. 58:722 (Testimony of

Tony Canales); D.E. 673-1 (Affidavit of Terry Shamsie).                            The Court rejects this

argument.        Assuming Martinez acted as Defendant claims, he did not substantially

interfere with the defense in violation of Defendant’s constitutional rights. 3

         To the contrary, prosecutors are “always entitled to attempt to avert perjury and to

punish criminal conduct.” United States v. Bieganowski, 313 F.3d 264, 292 (5th Cir.

2002) (citations omitted). And Martinez’s alleged actions fall far short of the government

misconduct detailed in Defendant’s cited authorities. See, e.g., Webb v. Texas, 409 U.S.

95, 96 (1972) (reversing conviction where the trial court told a defense witness who had

been called to testify, among other things, “[i]f you take the witness stand and lie under

oath, the Court will personally see that your case goes to the grand jury and you will be


D.E. 618.
2
  See D.E. 504 (III); D.E. 573, p. 16:22-17:1, 19:12-14 (VIII); D.E. 573, p. 16:22-17:1, 19:12-14 (IX); D.E. 573,
p. 16:22-17:1, 19:12-14 (X); D.E. 573, p. 19:23-23:20; 25:12-28:10; 28:11-29-6 (XI); D.E. 416, p. 133:24-
134:3 (XII); D.E. 502, p. 6-15 (XIII); D.E. 502, p. 6-15 (XIV); D.E. 340 (XV); D.E. 197 (XVI).
3
  “The Sixth Amendment guarantees a criminal defendant the right to present witnesses to ‘establish his defense
without fear of retaliation against the witness by the government.’ In addition, the Fifth Amendment protects the
defendant from improper governmental interference with his defense. Thus, ‘substantial governmental interference
with a defense witness’ choice to testify may violate the due process rights of the defendant.”’ United States v.
Bieganowski, 313 F.3d 264, 291 (5th Cir. 2002) (citations and quotations omitted).
3 / 13
        Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 4 of 13




indicted for perjury and the liklihood [sic] is that you would get convicted of perjury and

that it would be stacked onto what you have already got.”).4

III.       Alleged Jury Misconduct

           Citing the implied bias doctrine,5 Defendant next argues that one juror bullied

another such that the bullied juror was coerced into agreeing to a guilty verdict. He

requests an evidentiary hearing to determine whether any juror had actual bias and to

determine whether he was prejudiced when a juror communicated with the bailiff to

complain about the bullying.

           The implied bias doctrine is reserved for extreme circumstances, for example

when “the juror is a close relative of one of the participants in the trial or the criminal

transaction.” Uranga v. Davis, 893 F.3d 282, 288 (5th Cir. 2018). This is not such a

case. And as the Government argues, Federal Rule of Evidence 606(b) prohibits the

court from delving into internal jury deliberations, including whether one juror “bullied”

another.6         Here, the bailiff reported what was said to him, and Defendant had an

4
  See also United States v. Morrison, 535 F.2d 223, 226 (3d Cir. 1976) (reversing denial of new trial where
prosecutor issued an invalid subpoena to a defense witness, brought the witness to his office, and, while three law
enforcement officers stood around the witness, warned her that she could be prosecuted for perjury, among other
things).
5
    See Uranga v. Davis, 893 F.3d 282, 288 (5th Cir. 2018).
6
    This rule provides that:
           (b) During an Inquiry into the Validity of a Verdict or Indictment.
                     (1) Prohibited Testimony or Other Evidence. During an inquiry into the validity of a verdict or
                     indictment, a juror may not testify about any statement made or incident that occurred during the
                     jury’s deliberations; the effect of anything on that juror’s or another juror’s vote; or any juror’s
                     mental processes concerning the verdict or indictment. The court may not receive a juror’s
                     affidavit or evidence of a juror’s statement on these matters.
                     (2) Exceptions. A juror may testify about whether:
                               (A) extraneous prejudicial information was improperly brought to the jury’s attention;
                               (B) an outside influence was improperly brought to bear on any juror; or
4 / 13
      Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 5 of 13




opportunity to ask questions. D.E. 584, p. 6-9. This new suggestion that the bailiff

somehow influenced the jury is both late and speculative. See United States v. Ramsey,

726 F.2d 601, 604 (10th Cir. 1984). Finally, each juror agreed to the verdict when polled

by the Court, which generally precludes any claim of juror misconduct. United States v.

Brito, 136 F.3d 397, 414 (5th Cir. 1998). The Court rejects Defendant’s argument

regarding jury misconduct.

IV.      Evidence of Sex Offenses

         Defendant makes two arguments relating to the evidence supporting his

convictions on the “sex offenses,” meaning the charges of sex trafficking of a child and

coercion and enticement of a minor.7 He first argues that the Court violated his Sixth

Amendment rights by excluding evidence that Defendant has Herpes Simplex I and II as

a discovery sanction under Federal Rule of Criminal Procedure 16(d). See D.E. 560,

p. 133:17-135:3. This evidence, Defendant argues, would have proved his innocence on

the sex offenses because the victim did not have a herpes diagnosis. That evidentiary

ruling aside, he additionally argues the Government submitted insufficient evidence to

convict him of the sex offenses.8


                           (C) a mistake was made in entering the verdict on the verdict form.
Fed. R. Evid. 606(b). See also United States v. Straach, 987 F.2d 232, 241–42 (5th Cir. 1993) (“Although testimony
by jurors about ‘objective jury misconduct’ is admissible in some jurisdictions, it generally is not admissible in the
federal courts. See Notes following Fed.R.Evid. 606(b) . . . Although two jurors came forward after the verdicts had
been returned and recorded, stating that they had maintained throughout the jury’s deliberations that defendant was
not guilty on all counts, but had been pressured into compromising their verdicts on counts two and five, this
‘pressure’ cannot count as an outside influence.”).
7
 These are Counts 1 through 16 of the Indictment. D.E. 582. Defendant was found not guilty on Count 17, which
charged coercion and enticement of a minor. Id.
8
  To assess the sufficiency of the evidence, the court must ask “could a rational jury find that all elements of the
crime were proved beyond a reasonable doubt?” United States v. Chapman, 851 F.3d 363, 376 (5th Cir. 2017).
5 / 13
     Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 6 of 13




         The Court rejects Defendant’s arguments.                        The Court excluded the herpes

evidence after Defendant refused to produce it in response to the Government’s specific

request for such evidence well prior to trial and during trial. Even if the Court erred in

excluding such evidence, that evidence is not the magic bullet that Defendant believes it

to be.9 The jury considered other evidence—Defendant’s own testimony—that he has

herpes. D.E. 560, p. 133:17-20. And he fails to identify any evidence that the victim was

ever tested for herpes.10

         Beyond that, the Government presented compelling evidence of Defendant’s guilt,

including testimony from his victim, her mother, and the sexual assault nurse examiner,

among others. This testimony was supported by evidence of the victim’s school records,

hotel receipts, documentation showing that Defendant purchased gifts for his victim or

her mother, and Defendant’s cell phone records.

         For these reasons, the Court finds the evidence was sufficient and that the

excluded evidence does not warrant a new trial.

V.       Evidence of Conspiracy to Commit Obstruction of Justice

         Defendant next makes two similar arguments regarding his conviction for

conspiracy to commit obstruction of justice, which was based on an agreement between

Defendant and his friend John Aquilino to destroy a computer. Defendant argues the

Court violated his Sixth Amendment rights by excluding evidence of a laptop computer


9
  See United States v. Alexander, 869 F.2d 808, 812 (5th Cir. 1989) (“[T]he error, if any, in precluding the evidence
in this case was harmless.”).
10
  See, e.g., D.E. 528, p. 154 (examination of a sexual assault nurse examiner who testified that the victim was tested
for a variety of sexually transmitted diseases but did not mention herpes).
6 / 13
      Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 7 of 13




that belonged to John Aquilino under Rule 16(d). See D.E. 555, p. 144-150; 158-162.

Second, he argues that the evidence was insufficient to support his conviction.

         The Government submitted compelling evidence that Defendant conspired with

Aquilino to destroy a laptop computer. Defendant’s former assistant, Sara Baker Benz,

testified that she was working for him on April 8, 2015—the same day that Defendant’s

victim reported his sexual abuse—when he asked her to “hand over” a laptop computer to

John Aquilino. D.E. 546, p. 24. Aquilino then went to Defendant’s house and picked up

the computer from Benz. Id. at 25. Benz later asked Defendant about the computer, and

Defendant replied that he and Aquilino “took it out to the GBT Farm and shot it up.”

D.E. 546, p. 37. Contrary to Defendant’s arguments, this evidence was sufficient to

support the Government’s theory that Defendant conspired to obstruct justice.

         Regarding the excluded evidence of the laptop computer, the Defendant conceded

at trial that he knew the laptop was relevant to the case and failed to disclose it to the

Government. The Court finds the excluded evidence does not justify a new trial.

VI.      Challenged Search Warrant

         Defendant attacks a search warrant that he says lacked probable cause. But he did

not make a pretrial motion to suppress evidence obtained through the search warrant.

Fed. R. Crim. P. 12(b)(3)(C).11 He offers no excuse for this delay, and only dedicates

three sentences of his brief to the issue. The Court finds that this late and undeveloped

argument does not justify a new trial.

11
   Defendant moved to suppress statements that he made during the relevant search, but he never challenged the
search warrant. See D.E. 469. The Court denied the motion as moot at a hearing on September 13, 2019, because
the Government agreed not to use the challenged statements.
7 / 13
       Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 8 of 13




VII.     Alleged Napue and Brady Violations

         In his reply, Defendant makes several new arguments that arise from the testimony

and actions of Maria Losoya—his co-conspirator, co-defendant, and the mother of the

victim in this case (Jane Doe). Specifically, Defendant argues that the Government

violated his rights under Napue12 and Brady13 by (1) failing to disclose that Losoya had a

plea agreement with state authorities regarding related state charges, (2) failing to correct

Losoya’s testimony at trial that she was not promised anything in exchange for her

testimony, and (3) failing to disclose alleged communications between Losoya and her

attorney in this case, who now represents Doe in a civil lawsuit against Defendant. 14

Defendant also suggests that, even absent Napue or Brady violations, he has new

evidence related to these three issues that independently justify a new trial.

         A.       The Co-Conspirator’s Plea Agreement with State Prosecutors

                  1.       Alleged Napue Violation

         The Court first rejects Defendant’s argument that the Government violated Napue

by eliciting false testimony from Losoya regarding promises that federal prosecutors

supposedly made in exchange for her testimony. This argument relies on the speculative

assertion that federal prosecutors promised her they would recommend a six-year prison



12
  See Napue v. Illinois, 360 U.S. 264, 269 (1959) (“[A] conviction obtained through use of false evidence, known to
be such by representatives of the State, must fall under the Fourteenth Amendment. The same result obtains when
the State, although not soliciting false evidence, allows it to go uncorrected when it appears.”) (citations omitted).
13
   See Brady v. Maryland, 373 U.S. 83, 87 (1963) (“[T]he suppression by the prosecution of evidence favorable to
an accused upon request violates due process where the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of the prosecution.”).
14
  The Government argues these arguments are time barred.           The Court assumes, without deciding, that the
Government is incorrect and will address the arguments.
8 / 13
     Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 9 of 13




sentence in exchange for her cooperation against Defendant in his federal case.15                              To

support this argument, Defendant points to several statements made by Losoya’s attorney

during her sentencing hearing that she previously had an “informal plea agreement” with

state prosecutors by which they would recommend a six-year sentence for related charges

in state court. See D.E. 643, p. 15–16, 19, 24 (Losoya, 2:17-CR-390-2).

         But Defendant offers no reason for the Court to find that such an agreement, made

by state prosecutors, was also made by federal prosecutors. Defendant asks the Court to

ignore circumstances suggesting that federal prosecutors did not promise to recommend a

six-year sentence. Specifically, Losoya’s federal plea agreement does not contain any

promise concerning a six-year sentence recommendation.                               And, in fact, federal

prosecutors recommended a twenty-five year sentence at Losoya’s sentencing hearing.

         For these reasons, the Court rejects Defendant’s assertion that the Government

elicited false testimony from Losoya in violation of Napue.16

15
 This argument is based on the Government’s examination of Losoya at trial regarding her plea agreement with the
Government. In relevant part, the examination proceeded as follows:
                 Q        Now you mentioned that the Government would or may recommend leniency at your
                          sentencing. Is that your understanding?
                 A        Yes.
                 Q        And do you understand that nothing’s been promised to you?
                 A        Yes.
                 Q        Who’s the final person who can determine what your sentence is?
                 A        The judge.
D.E. 533, p. 24:14–25. Defendant claims Losoya falsely testified by agreeing that “nothing’s been promised”
because federal prosecutors had “led [her attorney] to believe that his client could expect a six-year sentence
recommendation in the federal case.” D.E. 673, p. 2. To the extent Defendant additionally argues that this
testimony omitted information about the agreement with state officials, the Court rejects it. This testimony was
clearly limited to the subject of Losoya’s plea agreement with federal prosecutors.
16
  The Court also agrees with the Government that Defendant has failed to identify any new evidence regarding
Losoya’s sentencing inducements that might justify a new trial absent a Napue violation. See United States v. Wall,
389 F.3d 457 (5th Cir. 2004).
9 / 13
     Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 10 of 13




                  2.       Alleged Brady Violation

          The Court also reject’s Defendant’s claim that the Government violated Brady by

failing to disclose that Losoya entered the above mentioned plea agreement with state

authorities. To prove a Brady violation, Defendant must show, among other things, that

the Government suppressed evidence. United States v. Runyan, 290 F.3d 223, 245 (5th

Cir. 2002). But evidence is “not suppressed if the defendant knows or should know of

the essential facts that would enable him to take advantage of it.” Id. at 246 (citations

and quotations omitted). As the Government points out, Defendant was apprised of this

agreement prior to trial. He even referenced it in a court filing in April of 2019. See

D.E. 337, p. 3 (“She was slated to enter a guilty plea to a state offense for a six-year

sentence deal according to the Assistant District Attorney, Doug Pettit.”).17

          B.      “Dual Representation” by the Co-Conspirator’s Attorney

                  1.       Alleged Brady violation

          Defendant next argues that the Government violated Brady by failing to disclose

that the attorney who represented Losoya during her federal criminal proceedings was

also representing or planning to represent Doe in a civil suit against Defendant.

Defendant argues that evidence of such an arrangement, which he describes as a conflict




17
   For the same reason, the Court rejects any argument that, even absent a Brady violation, the plea agreement
constituted new evidence that would justify a new trial. See Wall, 389 F.3d at 467 (“As a general rule, there are five
prerequisites . . . that must be met to justify a new trial on the ground of newly discovered evidence. The defendant
must prove that (1) the evidence is newly discovered and was unknown to the defendant at the time of trial; (2) the
failure to detect the evidence was not due to a lack of diligence by the defendant . . . .”) (citations omitted).
10 / 13
     Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 11 of 13




of interest, would have supported his theory at trial that Losoya, her attorney, and Doe

sought to extort him by falsely accusing him of sexually assaulting Doe.18

          But, as noted above, Defendant must show that the Government withheld some

evidence in order to prove a Brady violation. He has failed to so. To the contrary, the

Government has submitted evidence that it had no relevant information to disclose.

Specifically, it submitted a declaration by Losoya’s attorney. D.E. 721-2. He states that

Losoya’s adult son hired him to represent Doe in a civil suit after the jury convicted

Defendant in this case.19             Because this arrangement commenced after Defendant’s

conviction, the Government had nothing to disclose before trial. The Court therefore

finds there was no Brady violation.

                 2.       New Evidence

          Finally, Defendant argues that, even without a Brady violation, he is entitled to a

new trial because of the new evidence that Losoya’s criminal attorney is now

representing Doe in a civil suit. See 673-1, p. 6 (petition in civil suit against Defendant);

D.E. 749-6 (attorney-client agreement).20 “As a general rule, there are five prerequisites

(typically referred to as the Berry rule) that must be met to justify a new trial on the

ground of newly discovered evidence. The defendant must prove that (1) the evidence is


18
  Defendant also suggests that federal prosecutors and others actively concealed and participated in this scheme,
and that they disbelieved Losoya’s trial testimony. The Court rejects these arguments as entirely speculative.
19
  Defendant disputes the exact date that Losoya’s attorney commenced his representation of Doe. D.E. 749. But
the documents submitted to the Court suggest that it was after the jury returned its verdict in this case. See D.E.
749-1 to 749-7. Even if the representation commenced during or before Defendant’s trial, nothing suggests that the
Government knew of such representation and the Government denies any such knowledge. It therefore had no
evidence to suppress.
20
  These two items are the only pieces of newly discovered evidence that Defendant identifies in his briefing. To the
extent Defendant grounds his argument on other evidence, the Court rejects it.
11 / 13
    Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 12 of 13




newly discovered and was unknown to the defendant at the time of trial; (2) the failure to

detect the evidence was not due to a lack of diligence by the defendant; (3) the evidence

is not merely cumulative or impeaching; (4) the evidence is material; and (5) the evidence

if introduced at a new trial would probably produce an acquittal.” Wall, 389 F.3d at 467

(citations omitted).

          The new evidence cited by Defendant fails to meet the third and fifth requirements

for a new trial. Defendant concedes in his reply that “this duel representation is relevant

impeachment of Losoya.” D.E. 673, p. 9. Furthermore, Defendant’s attorneys submitted

circumstantial evidence that Losoya’s attorney was interested in representing Doe in a

civil suit and then expressly argued the point to the jury, saying:

                Candy Losoya worked for Richard Nunez down in
                Brownsville. Her sister worked for him. And when you look
                on the website, this is in evidence. This is Defense
                Exhibit 156. Look at what they have advertised. Lawsuits
                against sexual offenders. Civil lawsuits. What do you think
                about that? Extortion. That’s what my client was afraid of.

D.E. 573, p. 125:5-13. Yet the jury rejected these arguments. For these reasons, the

Court finds Defendant failed to meet the third and fifth requirements under the Berry

rule. A new trial is unnecessary. See Wall, 389 F.3d at 467 (“If the defendant fails to

demonstrate any one of these factors, the motion for new trial should be denied.”)

(citations omitted).

VIII. Cumulative Error & Request for Evidentiary Hearing

          Having considered the Defendant’s arguments, the Court finds that cumulative

error, if any, does not warrant a new trial. It further finds that no evidentiary hearing is

12 / 13
    Case 2:17-cr-00390 Document 775 Filed on 09/08/20 in TXSD Page 13 of 13




necessary. See United States v. Chagra, 735 F.2d 870, 873 (5th Cir. 1984) (“[T]he

decision whether to hold an evidentiary hearing rests within the sound discretion of

the trial court . . . .”).

                                    CONCLUSION

          For the stated reasons, the Court DENIES Defendant’s motion for new trial

(D.E. 618) and it DENIES his request for an evidentiary hearing on the same (D.E. 700).

          ORDERED this 8th day of September, 2020.


                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




13 / 13
